Title: To George Washington from Joseph Gilpin, 25 December 1781
From: Gilpin, Joseph
To: Washington, George


                        Sir
                            Head of Elk December 25, 1781 Cacil County State of Maryland
                        
                        I am sorrow to truble your Excellency On the Present Unfourtenate Accident-- One of the Inhabitents of this
                            Place hath Been Shot Dead at the Hous Where a Small Partie of Soulders had their Billet-- In Consequence the Coroner hath
                            held a Jury of Inquest of Lawfull Men upon the Body who upon hering the Hole Evidence Returned an their Inquisition that
                            the Person was Murdered and that the same was Commited by a Negro Souder in the Servis of the United States upon which it
                            Becums my Duty as one of the Justics of the Peace for the County aforesaid to Committhe offender to
                            Close Goal for tryal. But find him arrested By Martial Law and under Gaurd and Mager Rudulph & Captain Benson has
                            Doughts whether the ort to Give him up upon which we have Muetally a Greed to Wate your Excellencys further order in the
                            present unhapy affair. Sir I am your Excellencys Most Obedent Humble Servent
                        
                            Josh Gilpin

                        
                    